Title: From George Washington to James Wilkinson, 6 December 1779
From: Washington, George
To: Wilkinson, James


        
          Sir
          Head Quarters Morris town 6th Decemr 1779
        
        The Army having taken its position for the Winter in the Vicinity of this place you will repair hithe[r] as expeditiously as possible to take charge of and issue the Cloathing which has been stopped here—The four Massachusetts Brigades at West point and the New Hampshire Brigade at Danbury, having recd their proportion of the Cloathing at Newberg you are to apply to the Quarter Master for the means of transporting the remainder to this place for the troops who have not been served—let the Blankets be among the first goods sent off—except two hundred which are to be delivered to Doctor McKnight at Fishkill for the use of the Hospitals upon the North River—There are

a parcel of shoemakers and Taylors tools in the store—You will leave a proportion for the troops above, and bring the remainder forward.
        You will undoubtedly take measures for having a proportion of shoes and what continental Cloathing may hereafter come in, deliverd to the Cloathiers of Massachusetts and New Hampshire, and the Artillery remaining at West point, and Dragoons in Connecticut.
        Your presence here being absolutely necessary you will be pleased to come on yourself and leave the management of the removal to your Assistant. I am sir Yr most obt.
      